Citation Nr: 1455901	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  11-13 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to service connection for eye disability other than glaucoma, to include disability manifested by reaction to bright light and seeing spots and flashes of light.   

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Jeremy Montgomery, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1969 to October 1973 and from October 1973 to October 1975.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2013 rating decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans' Affairs (VA).

In October 2014, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is of record.    

The issue of entitlement to a rating in excess of 10 percent for bilateral hearing loss has been raised by the record by the Veteran's October 2014 Board hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.   38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for eye disability other than glaucoma, to include disability manifested by reaction to bright light and seeing spots and flashes of light, and entitlement to an initial rating in excess of 50 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




FINDING OF FACT

Glaucoma was not manifested in service or for a number of years thereafter and is not shown to be related to service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for an eye disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   For service-connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) Veteran status; (2) existence of a disability; (3) a connection between his service and the disability; but also regarding the "downstream" (4) degree of disability, i.e., disability rating; and (5) effective date in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this appeal, in an August 2009 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  No further notice is required.  

The Veteran also testified at the October 2014 Board hearing.  The hearing was adequate as the AVLJ who conducted it explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has not alleged there was any deficiency in the conducting of his Board hearing related to the AVLJ's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  Even assuming there was such a deficiency, the Board finds that it did not prejudice the claim.  In Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the record reflected that these issues were developed by VA, and there was no indication the appellant had any additional information to submit.  Given that there has been appropriate development of the Veteran's claim in this case, any deficiency in the October 2014 Travel Board hearing was non-prejudicial.  See id. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.   Pertinent medical evidence associated with the claims file consists of the service treatment records, VA treatment records and the report of a VA eye examination.  Also of record and considered in connection with the appeal is the transcript of the October 2014 Board hearing, along with various written statements provided by the Veteran, and by his representative on his behalf.  The Board notes that no further RO action is required prior to appellate consideration of the claim decided herein.  

II.  Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.    

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement. Shedden v.  Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's service treatment records do not show that any diagnosis of glaucoma, any findings of increased intraocular pressure or any other indication of chronic eye problems.  A July 1975 progress note indicates that the Veteran was seen by medical personnel after having been struck in the head with a blunt object.  Physical examination was negative except for a right eye abrasion.  A skull X-ray was normal.  It was noted that since the time of the injury, the Veteran had experienced paresthesias of the scalp, irritation of the right eyelid and dizziness whenever he bent over.  The diagnostic impression was mild contusion and it was determined that the Veteran could return to duty.  Subsequent service treatment records do not show any residual problems with either eye.  

Post-service, the earliest medical evidence of any eye pathology are VA treatment records from February 2010 and thereafter, which show a diagnosis of advanced primary open angle glaucoma.  These records indicate that the Veteran reported that he had been assigned this glaucoma diagnosis sometime in the mid-1980s.  

At a May 2013 VA eye examination, a VA optometrist diagnosed the Veteran with primary open angle glaucoma, which according to the Veteran was diagnosed in 1980.  The examiner noted that he had reviewed the claims file and also noted that the glaucoma had a hereditary component as the Veteran's mother had had glaucoma.  After reviewing the claims file and examining the Veteran, the examiner determined that the current glaucoma was not related to any injury incurred in military service and was instead hereditary in nature.  

At his October 2014 Board hearing, the Veteran reported that he did not recall having any visual complaints during military service.  He did indicate that he drove a tank for 2 1/2 years and that after that, he served as a photographer.  He also appeared to indicate that he was diagnosed with glaucoma sometime around 1980.  He noted that his primary symptom of glaucoma was increased pressure in the head, for which he had to take eye drops.  Additionally, the Veteran reported that during service, he often had to fire the 105 millimeter gun hanging over the driver's compartment of his tank.  He noted that the flash from the gun went off right over his compartment and was very bright.  He appeared to attribute current eye symptoms of seeing spots and flashes of light and being generally sensitive to bright light to this experience.  He also indicated that he considered these current symptoms attributable to a separate eye disability, not to glaucoma.  

The above summarized evidence clearly shows that the Veteran has current glaucoma as evidenced by the May 2013 VA examination report and VA eye treatment records.  However, there is no indication of glaucoma or symptoms thereof during service or at any time-post-service, prior to 1980.  Additionally, the medical opinion evidence of record tends to weigh against the presence of any relationship between the current glaucoma and military service, as the May 2013 VA examiner specifically found, after examining the Veteran and reviewing the claims file, that the glaucoma was not related to any injury in service and is instead, hereditary in nature.  The examiner did present a specific rationale for this finding, noting that the Veteran's mother had glaucoma.  Also, the examiner affirmatively indicated that he reviewed the claims file.  The Board presumes that this review included the service treatment records and that thus, the examiner was aware of the minor blunt head trauma injury the Veteran suffered in July 1975.  The Board also notes that there is no medical opinion evidence of record contrary to that of the May 2011 VA examiner (i.e. an opinion which tends to indicate that the current glaucoma is somehow related to service).  

Moreover, the Veteran is not specifically alleging such a relationship as evidenced by his October 2014 hearing testimony indicating his apparent belief that his current seeing of spots and bright lights, and being extremely sensitive to bright lights is related to driving a tank in service but not indicating any apparent belief that his current glaucoma symptomatology is related to his tank driving experience or any other military experience, while also essentially confirming that he had not experienced any glaucoma related pathology during service.  Thus, the weight of the evidence is against a finding that the Veteran's current glaucoma became manifest during service or is otherwise related to service.  Accordingly, the preponderance of the evidence is against this claim and it must be denied.  


ORDER

Service connection for glaucoma is denied.  


REMAND

As alluded to above the Veteran has alleged that he has a current eye disability manifested by seeing spots and flashes of light and being extremely sensitive to light.  He also appears to allege that these symptoms began soon after separation from service and he attributes them to the frequent firing of the 105 millimeter gun hanging over the driver's compartment of the tank he drove for 2 1/2 years during service.  Although the Veteran did already undergo a VA eye examination, this was done primarily to assess his glaucoma and it is unclear whether the examiner was award of the Veteran's reported history concerning the current non-glaucoma related eye symptomatology.  Accordingly, on remand, the Veteran should be provided with another VA eye examination to determine the likely etiology of any current eye disability other than glaucoma, including any disability manifested by reaction to bright light and seeing spots and flashes of light.  Prior to arranging for the examination, the AOJ should obtain VA records of treatment or evaluation for eye pathology from July 2013 to the present.  

Also, in a July 2013 rating decision, the RO granted service connection for PTSD and assigned a 50 percent rating effective July 31, 2009.  Although the Veteran submitted a statement in May 2014 expressing disagreement with that decision, it appears that no subsequent statement of the case was ever issued with regard to this issue.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the AOJ that this issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the veteran files a timely substantive appeal.  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records of treatment or evaluation for eye pathology from July 2013 to the present.  

2.  Arrange for a VA examination by an appropriate medical professional to determine the likely etiology of any current eye disability other than glaucoma.  The Veteran's claims file, including the service treatment records (which include July 1975 documentation of a blunt head injury) must be reviewed by the examiner in conjunction with the examination.  

Any indicated tests should be performed and the examiner should take an appropriate history from the Veteran, including a history of his tank firing activities during service and the nature and duration of his symptoms of seeing spots and flashes of light post-service and experiencing light sensitivity post-service.  

The examiner should then determine whether the Veteran has any current eye disability other than glaucoma, including a disability manifested by seeing spots and flashes of light and experiencing sensitivity to light.  

For any such eye disability diagnosed, the examiner should provide an opinion as to whether such disability is at least as likely as not (i.e. a 50% chance or greater) related to the Veteran's military service, to include the July 1975 head injury and the firing of the 105 millimeter tank gun therein.  The examiner should explain the rationale for all opinions provided.  

3.  Review the VA examination report to determine whether it appropriately complies with the remand instructions.  If not, take appropriate corrective action.  

4. Issue a statement of the case to the Veteran addressing the matter of entitlement to an initial rating in excess of 50 percent for PTSD and including citation to all relevant law and regulation pertinent to this claim.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

5.  The AOJ should then readjudicate the claim for service connection for an eye disability other than glaucoma.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


